Exhibit 10.48

 

LOGO [g24483g89d14.jpg]

As in effect on March 7, 2007



--------------------------------------------------------------------------------

Table of Contents

 

1.          Introduction    1 2.          Definitions    1 3.          Normal
Retirement    2 4.          Early Retirement    3 5.          Non-Vested
Termination of Employment    3 6.          Vested Termination    3 7.         
Normal Form of Pension    4 8.          Optional Forms of Pension    4 9.      
   Death Before Benefits Payment    5 10.        Disability    5 11.       
Administration    5 12.        Non-Alienation of Benefits    6 13.       
Conflicts or Inconsistencies    6 14.        Amendments    6 15.        General
Provisions    6



--------------------------------------------------------------------------------

1. Introduction

 

1.1 The present document constitutes the Supplementary Pension Plan for Steven
Barker, hereinafter called the “Supplementary Pension Plan”.

 

1.2 The purpose of the Supplementary Pension Plan is to provide Steven Barker
with additional retirement benefits in excess of those that may be payable in
accordance with the provisions of the Base Plans.

 

2. Definitions

 

2.1 Accrued Basic Pension: at any date, the product of (a) and (b) defined
below:

 

  a) fifty percent (50%) of the Best Average Earnings on such date;

 

  b) a fraction, the numerator of which shall be equal to the number of the
employee’s completed years of Continuous Service or 15, whichever is less, and
the denominator of which shall be 15.

 

2.2 Actuarial Equivalent: Actuarial Equivalent as defined under the Domtar US
Salaried Pension Plan (Exhibit C).

 

2.3 Base Plans: the Domtar US Salaried Pension Plan (Exhibit C) and the Domtar
US Salaried 401(k) Plan.

 

2.4 Best Average Earnings: the annualized average Earnings of the Senior
Executive Employee during the 48 months prior to the date of Separation from
Service. For purposes of the calculation required by this Section 2.4, Earnings
shall be attributed to the month in which they are actually paid to the Senior
Executive Employee.

 

2.5 Board: the Board of Directors of Domtar Corporation.

 

2.6 Code: the U.S. Internal Revenue Code of 1986, as amended.

 

2.7 HR Committee: the Human Resources Committee of the Board.

 

2.8 Company: means Domtar Corporation and any of its subsidiaries or affiliated
companies.

 

2.9 Continuous Service: the total period of continuous service rendered by the
Senior Executive Employee to the Company.

 

 

 

Supplementary Pension Plan for Steven Barker

As in effect on March 7, 2007

   1



--------------------------------------------------------------------------------

2.10 Earnings: base salary, annual incentive bonuses and any cash base salary or
annual incentive bonus which the Senior Executive Employee elects to defer, and
excludes, severance payments of any kind, retainer fees, signing bonuses and any
other extraordinary bonuses.

 

2.11 Normal Retirement Date: with respect to a Senior Executive Employee, the
first day of the month coinciding with or immediately following the Senior
Executive Employee’s sixty-fifth (65th) birthday.

 

2.12 Section 409A: section 409A of the Code and the rules, regulations and
guidance promulgated thereunder.

 

2.13 Senior Executive Employee: a member of the Management Committee of the
Company who is a participant in the Base Plans and who has been permitted by the
HR Committee to participate in this Supplementary Pension Plan. Effective from
March 7, 2007, Steven Barker is the only Senior Executive Employee allowed to
participate in this Supplementary Pension Plan. No other Senior Executive
Employee will be allowed to join this Supplementary Pension Plan thereafter.

 

2.14 Separation from Service: occurs (or a Senior Executive Employee Separates
from Service) when the Senior Executive Employee ceases to be employed by the
Company and all entities considered a single employer with the Company under
Code Sections 414(b) and (c) as a result of the Senior Executive Employee’s
death, retirement, or other termination of employment. Whether a Separation from
Service takes place is based on all the relevant facts and circumstances and
determined in accordance with Section 409A.

 

2.15 Spouse: the Senior Executive Employee’s lawful spouse on the date benefits
commence to be paid in accordance with Section 7 determined without regard to
any required six (6) month delay thereunder.

 

3. Normal Retirement

A Senior Executive Employee who Separates from Service, for a reason other than
death, on or beyond his Normal Retirement Date shall receive from the Company,
in accordance with the Supplementary Pension Plan, a monthly pension of one
twelfth of the excess of (a) over (b) below:

 

(a) his Accrued Basic Pension, determined on his retirement date;

 

(b) any annuity payable to or on behalf of the Senior Executive Employee under
the Base Plans, which are attributable to contributions made by the Company and
assuming, when applicable, the employee is electing the level of contribution
that maximizes the Company’s contributions. Such annuities shall be calculated
assuming the Senior Executive Employee elects a Joint and Survivor 50% annuity
determined on his retirement date as the payment method under the Base Plans.

 

 

 

Supplementary Pension Plan for Steven Barker

As in effect on March 7, 2007

   2



--------------------------------------------------------------------------------

4. Early Retirement

A Senior Executive Employee who Separates from Service, for a reason other than
death, before his Normal Retirement Date but on or after age 55 and after he has
completed at least 15 years of Continuous Service with the Company, shall
receive from the Company, in accordance with the Supplementary Pension Plan, a
monthly pension determined as in Section 3 above, except that the Accrued Basic
Pension determined in accordance with paragraph (a) of Section 3 shall be
reduced by one third of one percent (1/3%) for each calendar month between his
early retirement date and the date of his sixty-second (62nd) birthday.

 

5. Non-Vested Termination of Employment

A Senior Executive Employee who Separates from Service, for a reason other than
death, before completing five (5) years of Continuous Service, is not entitled
to any benefit under the Supplementary Pension Plan.

 

6. Vested Termination

A Senior Executive Employee who Separates from Service, for a reason other than
death, after completing five (5) years of Continuous Service but prior to
becoming eligible for the early retirement benefit described in Section 4 shall
receive from the Company, in accordance with the Supplementary Pension Plan, a
monthly pension determined as in Section 3 above, payable from his Normal
Retirement Date, and multiplied by the appropriate percentage as follows:

 

Complete Years of
Continuous Service    Applicable
Percentage 5    50% 6    60% 7    70% 8    80% 9    90% 10 or more    100%

 

 

 

Supplementary Pension Plan for Steven Barker

As in effect on March 7, 2007

   3



--------------------------------------------------------------------------------

7. Normal Form of Pension

The normal form of pension payable under the Supplementary Pension Plan shall
consist of monthly benefits payable in equal amounts starting on the first day
of the month coinciding with or following the month of the Senior Executive
Employee’s date of Separation from Service and on the first day of every
subsequent month for the life of the Senior Executive Employee; provided,
however, that any such monthly payment that is subject to Section 409A and that
would otherwise be payable within six months following the Senior Executive
Employee’s Separation from Service shall be delayed and paid on the first day of
the month following the six-month anniversary of the Senior Executive Employee’s
Separation from Service to the extent necessary to comply with Section 409A.
Upon the death of the Senior Executive Employee, a monthly payment equal to 50%
of the monthly amount paid to the Senior Executive Employee will be paid to his
surviving Spouse, if any.

 

8. Optional Forms of Pension

 

(a) The Senior Executive Employee may elect to receive the pension to which he
is entitled in any of the optional forms of payment provided under the Base
Plans that constitutes a “life annuity” within the meaning of U.S. Treas. Reg.
1.409A-2(b)(2)(ii). Any such election must be made prior to the date that any
benefit is paid or provided under the Supplementary Pension Plan and benefit
payments pursuant to any such election must commence on the same date that the
normal form of payment described in Section 7 would otherwise have commenced
(taking into account any six-month delay required under Section 7).

The optional forms of payment that may be elected by the Senior Executive
Employee under the Base Plans are set forth in the Appendix to the Supplementary
Pension Plan, which Appendix shall be updated from time to time as necessary to
reflect any relevant changes to the Base Plans.

Payment of the pension due in accordance with the Supplementary Pension Plan
shall be the Actuarial Equivalent of the pension to which the Senior Executive
Employee would otherwise be entitled under the normal form of payment described
in Section 7.

 

(b)

Alternatively, the Senior Executive Employee may prior to December 15, 2008 make
an election to receive the pension to which he is entitled as a series of
substantially equal monthly payments for a period of 120 months commencing on
the same date that payment under the normal form of payment described in
Section 7 would otherwise have commenced (without taking into account any
six-month delay required under Section 7, with any payment that would have
otherwise been paid during such six-month period delayed (if required) and paid
as provided in Section 7), and which continue at the same level to the Senior

 

 

 

Supplementary Pension Plan for Steven Barker

As in effect on March 7, 2007

   4



--------------------------------------------------------------------------------

 

Executive Employee’s Spouse (or, subject to the prior written consent of his
spouse at the time such election is made, one or more other beneficiaries
designated in writing by the Senior Executive Employee prior to the date on
which benefit payments are scheduled to commence determined without regard to
any six-month delay required under Section 7) if he dies prior to the completion
of such 120-month period. Any such election must be delivered to the Company
prior to the date that any benefit is to be paid or provided under the
Supplementary Pension Plan (determined without regard to any six-month delay
required under Section 7) and in any event prior to December 15, 2008, and shall
be irrevocable. The benefit to be paid pursuant to any such election shall be
the Actuarial Equivalent of the benefit to which the Senior Executive Employee
would otherwise be entitled under Section 3, 4 or 6, as applicable. For the
avoidance of doubt, upon delivery to the Company of any such election,
Section 8(a) shall have no further force or effect.

 

9. Death Before Benefits Payment

If a Senior Executive Employee dies prior to the date that payment of his
pension benefits is scheduled to commence, determined in accordance with
Sections 3, 4, 6, 7, and/or 8, as applicable and without regard to any six-month
delay required thereunder, no benefit shall be payable nor due in accordance
with the Supplementary Pension Plan.

 

10. Disability

A Senior Executive Employee who is considered disabled under the Base Plans, and
who continues, on that basis, to accrue credited service and pension credits
under the Domtar US Salaried Pension Plan, shall continue to accrue Credited
Service for the purposes of the Supplementary Pension Plan.

Benefits will only be paid from the Supplementary Pension Plan upon the Senior
Executive Employee’s actual Separation from Service, as described in Sections 3,
4, 5, or 6, as applicable.

 

11. Administration

The HR Committee is responsible for the administration of the Supplementary
Pension Plan, the supervision of its application and the interpretation of its
provisions.

 

 

 

Supplementary Pension Plan for Steven Barker

As in effect on March 7, 2007

   5



--------------------------------------------------------------------------------

12. Non-Alienation of Benefits

No benefit payable under the provisions of the Supplementary Pension Plan shall
be in any manner capable of anticipation, surrender, commutation, alienation,
sale, transfer, assignment, pledge, encumbrance or charge; nor shall any such
benefit be in any manner subject to the debts, contracts, liabilities,
engagements or torts of the person entitled to such benefit, except as
specifically provided in any applicable legislation.

 

13. Conflicts or Inconsistencies

In the event of any conflict or inconsistency between the provisions of the
Supplementary Pension Plan and the provisions of the Base Plans, the provisions
of the Supplementary Pension Plan shall prevail.

 

14. Amendments

The Company reserves the right to amend or terminate the Supplementary Pension
Plan at any time. Subject to Section 15.7, no amendment or termination shall
adversely affect any benefits that have accrued up to the effective date of such
change, based on Earnings, Continuous Service and Base Plans accrued benefits up
to that date, which effective date shall not precede the date on which the
change is communicated to the Senior Executive Employee. Notwithstanding the
foregoing, any amendment to this Supplementary Pension Plan which is the result
of a change to the Base Plans shall take effect as of the same date as
applicable in respect of the amendment to the Base Plans.

 

15. General Provisions

 

15.1 Currency

All amounts under the Supplementary Pension Plan shall be in U.S. currency.

 

15.2 Withholding and reporting

All payments under the Supplementary Pension Plan are expressed on a pre-tax
basis and shall be subject to applicable withholding tax and reporting pursuant
to applicable legislation.

 

15.3 Interpretation

The Supplementary Pension Plan shall be interpreted, with respect to a Senior
Executive Employee, in accordance with the laws of the same jurisdiction as
applicable for purposes of the Senior Executive Employee’s employment agreement
with the Company, which is in force at the relevant time, or in the absence of
any such employment agreement, with the law of the State of South Carolina.

 

 

 

Supplementary Pension Plan for Steven Barker

As in effect on March 7, 2007

   6



--------------------------------------------------------------------------------

15.4 Entire Agreement

The Supplementary Pension Plan supersedes and replaces any and all prior plans,
agreements, arrangements or understandings between the Company and the Senior
Executive Employee regarding any retirement benefits to be provided to the
Senior Executive Employee in excess of those that may be payable in accordance
with the provisions of the Base Plans.

 

15.5 Severability

Should any of the provisions of the Supplementary Pension Plan and/or conditions
be illegal or not enforceable, it or they shall be considered severable and the
Supplementary Pension Plan and the remaining conditions shall remain in full
force and effect and be binding upon the parties as though the said provision or
provisions had never been included.

 

15.6 Enurement

The Supplementary Pension Plan shall enure to the benefit of and be binding upon
the respective successors of the parties hereto, and the heirs, administrators
and legal representatives of the Senior Executive Employee.

 

15.7 Section 409A

Neither the Company nor any of its directors, officers or employees shall have
any liability to the Senior Executive Employee in the event Section 409A applies
to any benefit paid or provided pursuant to the Supplementary Pension Plan in a
manner that results in adverse tax consequences for such the Senior Executive
Employee or any of his beneficiaries or transferees. The HR Committee may
unilaterally amend, modify or terminate any benefit provided under the
Supplementary Pension Plan if it determines, in its sole discretion, that such
amendment, modification or termination is necessary or advisable to comply with
applicable U.S. law as a result of changes in law or regulation or to avoid the
imposition of an additional tax, interest or penalty under Section 409A.

 

 

 

Supplementary Pension Plan for Steven Barker

As in effect on March 7, 2007

   7



--------------------------------------------------------------------------------

APPENDIX

Optional Forms of Payment Available under the Base Plans as of March 7, 2007

Domtar US Salaried Pension Plan (Exhibit C):

 

  •  

Level single annuity under Option A of Section 7.04(a)

 

  •  

Level joint and 50% or 100% survivor annuity under Option B of Section 7.04(a)

 

  •  

Period certain and life annuity under Option D of Section 7.04(a), excluding for
purposes of the Supplementary Pension Plan the ability to make any commuted
value lump-sum payments thereunder

 

 

 

Supplementary Pension Plan for Steven Barker

As in effect on March 7, 2007

   8